Citation Nr: 1711527	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a cervical spine disorder, claimed as arthritis of the neck with nerve impingement, to include as secondary to a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran testified before an RO Decision Review Officer (DRO).  In June 2012, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

The claim was remanded by the Board in June 2014.  The Board subsequently sought an expert medical opinion in November 2016.  The claim has been returned to the Board for appellate review.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

A chronic cervical spine/neck disability was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current cervical spine/neck disorder is not related to service or caused or aggravated by the Veteran's service-connected left shoulder disability.


CONCLUSION OF LAW

The requirements for establishing service connection for a cervical spine disorder, claimed as arthritis of the neck with nerve impingement have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded hearings before a DRO and the Board, and copies of the transcripts are of record.  There is no allegation that either hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearings is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional VA treatment records were obtained and an addendum opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes     that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may be established on a secondary basis for a disability which   is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake        v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a cervical spine (neck) disorder that he contends is due to a fall in service or, alternatively, to his service-connected left shoulder disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a cervical spine disorder.  Accordingly, the first criterion   for establishing service connection has been met.  The question becomes whether    this condition is related to service or to the service-connected left shoulder disability.  

Service treatment records show that in April 1994, the Veteran fell from a military transport truck, landing on his left side.  The initial treatment report noted the Veteran complaining of pain in the left wrist and forearm.  X-rays revealed a left wrist fracture.  No neck complaints were noted at that time or on follow-up visit eight days later.  His cast was removed in June 1994 and he was sent for physical therapy due to contracture of the left wrist and elbow from the cast.  In July 1994 the Veteran complained of pain from fracture site to elbow and tingling upward      to the shoulder.  The impression was questionable reflex sympathetic dystrophy (RSD).  In August 1994, he continued to complain of left wrist, elbow, and shoulder pain.  A bone scan in September 1994 reportedly showed no evidence of RSD.  A Medical Board was convened in December 1995 due to his left wrist disability.   Service treatment records are negative for any neck complaints and separation examination was negative for any spine disability, but noted the Veteran needed annual follow-up for his wrist. 

Following service, the Veteran was seen in a VA emergency department on October 14, 1999, noting that he was driving a VA pickup truck and was rear-ended by another vehicle.  He was wearing a seat belt.  It was noted that he sustained a whiplash type injury to his neck and was complaining of posterior   neck pain and lower back pain.  He denied prior problems with his neck or low back.  There was minimal tenderness to palpation and he had good range of motion, although tentative with rotation.  X-ray revealed no fracture or dislocation.  The assessment was acute cervical strain and lumbar strain secondary to motor vehicle accident (MVA).  The Veteran was seen again on October 22, 1999, reporting ongoing back and neck pain since the MVA.  He reported he was having more   neck pain and was out of pain medication.  He was again seen in November and December 1999 for complaints of neck pain noted as being the result of the MVA.  

Subsequent treatment records dated prior to when the Veteran filed his 2009 claim, namely from 1999 until 2008, consistently noted the Veteran's past history of chronic cervical spine pain secondary to MVA.  In conjunction with his claim filed in March 2009, the Veteran contends that he has had neck pain ever since the 1994 in-service fall.  This assertion is reflected in treatment records dated after 2008 and in both hearing transcripts.  See e.g., May 2009 VA physical therapy evaluation consult (Veteran reported neck pain since the in-service fall); December 2009 transcript (testified before a DRO that his neck did not begin hurting him until "a couple years after service," but later indicated that he believed he "had this pain during the service;" June 2012 transcript (testified before the Board that he noticed neck pain during service, but was on mild narcotics for his left shoulder/wrist injury and "couldn't tell exactly;" also testified that he had problems with his neck before the October 1999 MVA).  

The Veteran underwent a VA joints examination in July 2009.  He reported the onset of neck problems in 1994 and claimed he already had neck pain and that the MVA he had in 2000 [sic] did not cause his neck pain.  The Veteran asserted that the fall in 1994 caused his neck pain, and the examiner noted the 1999 VA note where he denied prior neck problems when seen for the MVA.  Following physical examination, the Veteran was diagnosed with cervical arthritis due to the aging process.  The examiner again noted that records indicated that he was in a MVA in 1999 and denied problems with his neck previous to this MVA in an October 14, 1999 emergency room note.  The examiner provided an opinion that the Veteran's neck impingement and arthritis is not caused by or a result of his left shoulder impingement.  The rationale was that from a biomechanical standpoint, shoulder impingement is not a factor in the development of cervical arthritis.  

A September 2009 record from Dr. D.T.S. indicates that the Veteran was seen to discuss ongoing neck pain with left arm radicular pain and symptoms that had been ongoing for several years now.  Dr. S. noted that while he was in the service, the Veteran took a fall off of a troop transport vehicle and hit the ground, ending up with a shoulder injury and a neck injury.  He now had chronic neck pain that gives him pain down the left arm.  The Veteran reported that he had a shoulder spur and that MRI showed a disk herniation causing radicular pain down the neck.  He also reported that he had seen two other private physicians at Iowa Orthopaedic Center and both felt the disk herniation was indeed due to the fall.  Dr. S. indicated that    the Veteran's main reason for visiting was to document another opinion on what     is causing his neck pain, as he was working with VA and he had a motor vehicle accident that was not service-connected sometime after that fall where he was driving a big heavy truck and was rear ended by a tiny little car.  The Veteran also told Dr. S. that VA was insisting that his neck injury is not service-connected and     it is due to this car accident.  Dr. S. noted the Veteran's reported that he had no apparent injury at the time of the motor vehicle accident and said he barely even felt it.  Following physical examination, Dr. S. assessed the Veteran with neck pain with left arm radicular pain symptoms.  It was Dr. S's opinion the Veteran's neck pain and radicular symptoms are likely results of the injury from the fall resulting in a disk herniation and subsequent nerve root compression.  

A November 2009 private treatment record from Dr. M.S.I. indicates the Veteran was seen with complaint of neck pain and left arm radicular pain, and had been referred from VA for a cervical epidural steroid injection.  It was noted that the Veteran was in the military when he fell off a truck landing on concrete floor; that he ended up with a fracture of the left wrist and injury to the elbow and shoulder; and that he had been having persistent neck pain and left radicular pain since.  Following examination, the diagnosis was cervical radicular pain left side.  No opinion on etiology was provided.  In a January 2015 letter, however, Dr. M.S.I. reported that the Veteran was treated in 2009 for neck pain and left arm radicular pain as a result of injuries sustained in a fall while in the military, reportedly in 1995.  

The Veteran was seen for follow up by Dr. S. in December 2009 for neck pain with left radicular symptoms.  It was noted that Dr. I's epidural steroid injection    in November improved symptoms temporarily, but they were recurring.  On       that day, the Veteran brought his service treatment records and VA treatment records associated with care for his continued left upper extremity pain, pain at   the wrist and the elbow at the shoulder.  Dr. S. reviewed the records thoroughly and provided an opinion that it is more likely that the Veteran had continued cervical nerve root impingement with left radicular symptoms for that entire time and that the symptomatology dated back to 1994 when he had his in-service fall from a high transportation vehicle.  Dr. S. believed that this clearly indicated that the Veteran's continued left arm radicular pain and neck pain are a result of that injury.  The assessment was "neck pain with left arm radicular pain, including shoulder, elbow, wrist pain from a fall injury, service connected in 1994."  In a June 2010 letter, Dr. S. assessed the Veteran with chronic neck pain with left radicular symptoms due to degenerative disk disease cervical spine related to an old military injury.  In a January 2012 treatment record, Dr. S. reported that the Veteran presented to summarize then reaffirm Dr. S's opinion on his chronic neck pain and chronic low back pain.  It was Dr. S's medical opinion that the history provided as a service related injury to his neck causing chronic neck pain is consistent with his current findings and ongoing pain.  

The Veteran was afforded a VA spine examination in March 2012.  He stated he  fell while on active duty, jamming his left wrist, arm, shoulder, and neck, and claims to have had neck problems since then.  It was noted that he had had a MVA since then and that review of the record showed no reports of neck problems at that time.  Following physical examination and a detailed review of the claims folder, the Veteran was diagnosed with cervical spine degenerative arthritis and mild degenerative disc disease at C6.  The examiner provided an opinion that it is less likely as not that the Veteran's current claimed neck condition is related to his service-connected left shoulder condition.  The supportive factors for this opinion were that the Veteran had two MRI's of the cervical spine that showed no link between C6-7 disc herniation and nerve root impingement; that the neck condition is primarily degenerative arthritis which (with congenitally narrow spinal canal) may very well be due to hard work and hard living and was age appropriate;         that EMG study noted showed very little likelihood of radiculopathy or carpal tunnel syndrome or entrapment syndrome; and that the most likely etiology of the Veteran's neck condition are degenerative arthritis with mechanical neck pain or degenerative arthritis with (high) symptom magnification and voluntary guarding and muscle spasms.  

Addendum opinions were obtained from the March 2012 VA examiner in April 2012 and September 2014.  

In April 2012, the examiner provided an opinion that it is less likely as not that the Veteran's current claimed cervical spine disorder is related to injury/illness incurred while on active duty military service, namely a fall from which he injured the left shoulder.  The supportive factors for this opinion were the same as those provided during the March 2013 VA examination.  The examiner went on to discuss possible baseline manifestations of the cervical spine condition, but did not provide an opinion on whether the cervical spine condition was aggravated by the Veteran's left shoulder disability, stating only that there were no x-ray diagnostics for neck or shoulder injuries at the time of the 1994 injury.  

In the September 2014 addendum, which was obtained pursuant to the Board's June 2014 remand, the examiner provided an opinion that it is less likely as not that the Veteran's current claimed neck condition is a separate medical/physical condition that has been permanently aggravated beyond normal progression by his service-connected left shoulder condition.  One of the supportive factors cited for the opinion were that per medical records available, the Veteran's left shoulder pained him or bothered him, but not to the extent of the left wrist or lumbar and cervical spine areas and that, in fact, the last entry for the shoulder was 2008 such that the left shoulder condition abated and could not have caused or aggravated the neck condition.  Other supported factors cited for the opinion were that per cited medical sources, the condition of the left shoulder, which was noted as an impingement syndrome, does not biomechanically or rheumatologically cause the level of rampant arthritic changes of the cervical spine; and that the baseline of the Veteran's cervical spine may have increased and progressed, but this had been on going and was most likely related to age and activity, since the shoulder condition was not mentioned beyond 2008. 

In a January 2015 letter, Dr. M.S.I. reported that the Veteran was treated in 2009 for neck pain and left arm radicular pain as a result of injuries sustained in a fall while in the military, reportedly in 1995.  

The Board sought an expert medical opinion in November 2016, noting that the Veteran's contentions of neck pain since the 1994 fall and having suffered no injury in the 1999 MVA are contrary to his treatment for neck pain immediately following the MVA and his report at that time of having no prior neck problems.  The Board determined that in light of these inconsistencies and service treatment records that reveal no mention of neck pain during numerous visits in service for treatment         of injuries sustained in the fall, the Veteran's reports of experiencing neck pain during service or prior to the 1999 MVA were not accepted as reliable.  The Board indicated however, that notwithstanding the fact that it did not find the Veteran's reports of neck pain since the in-service fall to be reliable, the Veteran did, in fact, suffer a fall in service that could arguably serve as a catalyst for neck problems, as suggested by the private opinions of record.  The Board noted that the April 2012 opinion addressing service connection on a direct basis as due to the in-service fall did not provide a sufficient rationale such that an additional opinion was required. The expert was asked to provide an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current cervical spine disability is etiologically related to the in-service fall from a military truck, during which he landed on his left arm/side.  The expert was further asked to address whether the current cervical spine disability is post-traumatic in nature, and whether any post-traumatic findings are consistent with his in-service fall versus post-service trauma. 

The requested expert opinion was provided in December 2016 by Dr. V.B.N., a Board certified neurosurgeon.  Dr. N. reported reviewing medical records and indicated that although he did not have medical records from the October 14, 1999, injury, apparently the Veteran was hit from behind, which can cause a whiplash neck injury, even if hit by a small vehicle and even if there was no serious injury at that time.  Dr. N. indicated that this had no relevance as to whether or not the April 1994 injury had anything to do with the present disability.  Dr. N. also noted that records from April 20, 1994, up to 1995 show no evidence, nor a single word from any providers (physicians, nurses, occupational therapists), regarding any type of neck injury/complaints at that time, and it was just about the left wrist/forearm injury fracture and one report about diarrhea and tonsillitis.  Dr. N. went on to explain that degenerative changes in the cervical spine are not related to prior     falls when no injury to that part of the body occurred at the time, but are at times associated with genetic factor, smoking, and occupational factors, although these and other causal factors have not been fully established.  Dr. N. concluded that it is less likely that the current cervical spine disability is etiologically related to the in-service fall from a military truck, during which the Veteran landed on his left arm/side.  Dr. N. was of the opinion that the Veteran's current cervical spine disability had no meaningful relation to that injury and was much more likely related to post-service trauma and, even more likely, the natural progression of degenerative spine disease.  

As there is no competent evidence of arthritis in service or within one year following the Veteran's January 1996 discharge from service, competent evidence linking the current cervical spine condition with service or to the Veteran's service-connected left shoulder disability is required to establish service connection.  

The Board again notes that the Veteran's contentions of neck pain since the 1994 fall and having suffered no injury in the 1999 MVA are contrary to his treatment for neck pain immediately following the MVA and his report at that time of having no prior neck problems; thus, his reports of experiencing neck pain during service or prior to the 1999 MVA are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Given the foregoing, the opinions provided by Dr. S. in September 2009, December 2009, June 2010, and January 2012; and the opinion provided by Dr. I. in January 2015, all of which rely on the Veteran's report of neck pain since the in-service fall, are not afforded any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).

Conversely, the VA neurosurgeon 2016 opined in December that the Veteran's current cervical spine disability had no meaningful relation to the in-service injury and was much more likely related to post-service trauma sustained in the MVA   and, even more likely, the natural progression of degenerative spine disease.  This opinion was provided following review of the claims file and provided adequate rationale.  As such, it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Such opinion is also consistent with the opinion of the July 2009 VA examiner, who opined that the Veteran's cervical arthritis was due to aging, as well as the 2012 examiner who also found the current cervical arthritis was age appropriate. 

Moreover, concerning the claim for service connection on a secondary basis,  opinions provided by VA examiners in July 2009, March 2012, and September 2014 are against the claim.  In this regard, the 2009 examiner determined that the Veteran's cervical arthritis was not caused by or the result of the Veteran's service-connected left shoulder disability since biomechanically, shoulder impingement is not a factor in the development of cervical arthritis.  The March 2012 examiner determined that it is less likely as not that the Veteran's current neck condition is related to his service-connected left shoulder condition because there was no link   on imaging between cervical disc herniation and shoulder nerve root impingement.  The September 2014 examiner opined that it is less likely as not that the Veteran's 
current neck condition has been permanently aggravated beyond normal progression by his service-connected left shoulder condition because the left shoulder condition had abated since 2008 and could not have caused or aggravated the neck condition.  These opinions were provided following review of the claims file and consideration   of examination findings, and provided adequate rationale for the conclusion reached. Thus, the opinions are afforded high probative value.  Id. 

While the Veteran believes that his current cervical spine/neck disorder is related to the in-service fall, or to his service-connected left shoulder disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his cervical spine/neck disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his cervical spine/neck disorder is not competent medical evidence.  The Board finds the VA medical opinions to be significantly more probative than the Veteran's lay assertions.

In sum, the preponderance of the competent, credible, and probative evidence is against the claim for service connection for a cervical spine disorder on both a direct and secondary basis, and the claim for service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for a cervical spine disorder, claimed as arthritis of the neck with nerve impingement, is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


